Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This non-final office action is to replace previous office action mailed on 03/11/2021, so the previous office action is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10,728,769.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24 are rejected under 35 U.S.C. 101 because giving its broadest and reasonable interpretation of a claim drawn to a machine-readable medium typically covers form of non-transitory tangible media and transitory propagating signal per se. 
Regarding claim 21, the Examiner suggests changing to A non-transitory machine readable medium ...
	Claims 22-24 are rejected for the same reason as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180139623) in view of Lo (US 20180157911).
With respect to independent claims:
	Regarding claims 1/21/25, Park teaches A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations ([Fig.15B]), the operations comprising: 
obtaining an image ([0069], “computing device may obtain two-dimensional image information and three-dimensional map information.”)...            
applying the image to a model to identify a plurality of objects in the image ([0072], “it is possible to analyze the two-dimensional image information and determine ; 
identifying a plurality of attributes associated with each of the plurality of objects ([0072], “The properties of the objects may include at least one of the material of the object surface and the external shape of the object.”); 
obtaining data, wherein the data identifies a location of each object of the plurality of objects ([0069], “the additional information may include photographing information including location information.” And [0114], “The computing device may extract the location information of each object in operation 830.”); and 
selecting ([0074], “at least one of the transmission location and the reception location may be determined based on the three-dimensional map information, and the signal transmission environment may be determined based on the information mapped in operation 530.” And [0075], “it is possible to install the transmitter and the receiver in an area where the ray tracing simulation is performed.” Further [0063], “the receiver candidate area 330 may be selectively performed according to the ray tracing ... a receiver is installed in a window area of the building 310, so that a receiver installed in the window area may serve as a relay in communication between another receiver in a building and a transmitter outside the building.”) an object (location of a transmitter or a receiver.) included in the plurality of objects ([Fig.3B], “window area” is an object identified in an image.) for deployment of a communication network resource ([0063], receiver) in accordance with the plurality of attributes ([0072], material of objects identified in the image) and the data ([0069 and 0114], locations of objects, such as obstacles.).
obtaining an image that is sourced from a vehicle.
In an analogous art, Lo teaches obtain an image ([0029], “obtaining a DSM image of an area of step 220 may include receiving the DSM image of an area of interest from UAV 100, a drone, an aircraft ... or a satellite. In some embodiments, obtaining a DSM image of an area of step 220 may include obtaining a plurality of DSM images of parts of the area, and combining or stitching the plurality of DSM images of parts of the area to obtain the DSM image of the area of interest.”) that is sourced from a vehicle ([0029], UAV).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify obtaining image from a vehicle as taught by Lo. The motivation/suggestion would have been because there is a need to gather information of an interested area.

With respect to dependent claims:
Regarding claim 2, Park teaches wherein the communication network resource comprises a transmitter, a receiver, and an antenna ([0063], “the receiver candidate area 330 may be selectively performed according to the ray tracing ... a receiver is installed in a window area of the building 310, so that a receiver installed in the window area may serve as a relay in communication between another receiver in a building and a transmitter outside the building.”).
Regarding claim 3, Lo teaches wherein the image ([0029], “obtaining a DSM image of an area of step 220 may include receiving the DSM image of an area of  is sourced from a first image captured by a fixed-wing aircraft ([0029], “UAV 100, a drone, an aircraft.”) and a second image captured by a satellite ([0029], “satellite”), and wherein the image comprises a composite of the first image and the second image ([0029], “obtaining a plurality of DSM images of parts of the area, and combining or stitching the plurality of DSM images of parts of the area to obtain the DSM image of the area of interest.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify obtaining image from a vehicle as taught by Lo. The motivation/suggestion would have been because there is a need to gather information of an interested area.
Regarding claims 4/22, Park teaches wherein the plurality of objects comprises a building, a pole, a tower, and foliage ([Fig.4A]).
Regarding claim 5, Park teaches wherein the plurality of attributes comprises a truss of the building, a piling of the building, a size of the building, a dimension of the building ([0166], “the computing device may identify the height information of the building using the information included in the image information.”), a style of a roof of the building, a material of the roof, or any combination thereof.
Regarding claim 6, Park teaches wherein the plurality of attributes comprises a dimension of the pole ([0073], “the computing device may map , an attachment mechanism present on the pole when the image was captured, a transmission medium present on the pole when the image was captured, a signaling equipment present on the pole when the image was captured, a material of the pole ([0066 and Fig.4B],  pole is “a steel structure 440”), or a combination thereof.
Regarding claim 8, Park teaches wherein the plurality of attributes comprises a dimension of the foliage, a density of the foliage, a type of plant associated with the foliage, or a combination thereof ([0173], “The property information may include density information 1310 and shape information 1320 on the type of the object,” such property may be a tree.).
Regarding claim 10, Park teaches selecting an operating parameter ([0077], changing beam related information.) for the communication network resource in accordance with the plurality of attributes and the data ([0077], “such network management may also include changing the beam related information transmitted from the transmitter in addition to adjusting the transmitter location ... beam alignment may be performed based on the ray tracing simulation result value.”).
Regarding claim 23, Park teaches wherein the network resource is associated with a communication system, wherein the network resource comprises an antenna, a transmitter, a receiver, or any combination thereof ([0074], “at least one of the transmission location and the reception location may be , wherein the operations further comprise: 
obtaining ([0072], “the computing device may extract” multiple objects in an image, such objects maybe “obstacles” in a communication system.) second data ([0072], obstacle) associated with at least one signal quality parameter of the communication system ([0072], “locations of obstacles affecting the propagation environment.”), wherein the at least one signal quality parameter refers to a received signal strength, interference ([0072], obstacles may create interference.), noise, or any combination thereof, 
wherein the selecting of the object ([0072], “automatically determine the installation location of the receiver and the transmitter.”) is further based on an analysis of the second data (location of the receiver or transmitter is based on obstacles in the communication environment.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lo, and further in view of Priest (US 20180319497).
Regarding claim 7, Preist teaches wherein the plurality of attributes comprises a dimension of the tower ([0079], “For example, the data capture can include determining equipment module types, locations, connectivity, serial numbers, etc. from photos. The data capture can include determining physical dimensions from photos or from GPS such as the cell tower 12 height.”), an attachment mechanism present on the tower when the image was captured, communications equipment present on the tower when the image was captured, a material of the tower, or a combination thereof.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify analyzing photo as taught by Preist. The motivation/suggestion would have been because there is a need to determine height of a cell tower. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lo, and further in view of Iwaski (US 20200104503).
Regarding claim 9, Iwaski teaches scheduling a maintenance activity with respect to at least one of the plurality of objects, the communication network resource, or a combination thereof, in accordance with the plurality of attributes, wherein the scheduling comprises an identification of personnel to perform the maintenance activity and equipment needed to perform the maintenance activity ([0161], “the maintenance and construction schedule table 1101 may include an identifier of a maintenance terminal apparatus 101 and an identifier ... of the controller 102 to be maintained. The maintenance and construction schedule table 1101 may also include the name of a maintenance tool to be used by the maintenance terminal apparatus 101 ... The maintenance and construction schedule table 1101 may further include a menu of the maintenance tool in the maintenance terminal apparatus 101, a maintenance worker which uses the maintenance terminal apparatus 101.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify items associated with . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lo, and further in view of Lincoln (US 20190075430).
Regarding claim 11, Lincoln teaches wherein the operating parameter comprises a transmission power level, a frequency band, a modulation scheme, a demodulation scheme, an encoding scheme, a decoding scheme, an encryption scheme, a decryption scheme, or a combination thereof ([0048], “To determine the transmission parameters may in different embodiments include adapting at least one of transmission power, modulation and coding rate, beam selection or beam shape.”). .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify operating parameter as taught by Lincoln. The motivation/suggestion would have been because there is a need to enhance quality of user experience. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lo, and further in view of Bathula (US 20160037356 A1).
Regarding claim 13, Bathula teaches wherein the data comprises an identification of a proximity of each object of the plurality of objects to a cable bundle ([0043], “the user may invoke the network planning tool to determine a distance between a cable box and a transformer attached to the utility pole.”), an optical fiber trunk, a repeater, a coupler, or any combination thereof.
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lo, and further in view of Randall (US 20170041806).
Regarding claim 14, Randall teaches wherein the data ([0062], “the other information may include environmental information ... restricted area information associated with the geographic area covered by RAN 230 (e.g., a geographic area in which a small cell base station 220 may not be deployed, such as a military base).”) comprises a specification of a restriction imposed by a jurisdiction, a governmental entity (“military base”), or a private party in respect of a placement of the communication network resource about at least one object included in the plurality of objects([0073], “planning device 250 may simulate placement of a small cell in particular locations within RAN 230, and may predict an effect of placing the small cell in the particular locations.” In other words, military base will not be selected for a small cell placement.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify determine environmental information as taught by Randall. The motivation/suggestion would have been because there is a need to avoid placing a cell in a military base. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lo and Randall, and further in view of Hammoud (US 20160078272).
Regarding claim 26, Park teaches the method further comprising: 
identifying, by the processing system, a second object in the image ([0069], “the additional information may include photographing information including location information.” And [0114], “The computing device may extract the location information of each object in operation 830.”).
However, Park does not teach rest of the claim limitations.
In an analogous art, Randall teaches analyzing, by the processing system, second data that identifies a restriction with respect to a placement of the network resource about the second object ([0062], “the other information may include environmental information ... restricted area information associated with the geographic area covered by RAN 230 (e.g., a geographic area in which a small cell base station 220 may not be deployed, such as a military base).”),
wherein the selecting of the object for the deployment of the network resource is further based on the restriction ([0073], “planning device 250 may simulate placement of a small cell in particular locations within RAN 230, and may predict an effect of placing the small cell in the particular locations.” In other words, military base will not be selected for a small cell placement.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify determine environmental information as taught by Randall. The motivation/suggestion would have been because there is a need to avoid placing a cell in a military base. 

	However, the combination of Park, Lo and Randall does not teach wherein the applying of the image to the model includes filtering background noise included in the image.
In an analogous art, Hammoud discloses wherein the applying of the image to the model includes filtering background noise included in the image ([0020], “FIG. 7 is a flowchart showing basic image processing and area filtering for significant background noise reduction.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify filtering background noise as taught by Hammoud. The motivation/suggestion would have been because there is a need to have better image quality. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411